DETAILED ACTION
This office action is in response to the initial filing dated April 10, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS
	11. The method of claim 10, wherein determining, for each of the plurality of the routines, the respective measure of sensitivity of change in of psychophysical-performance to [[chang]]change in objective-performance of the respective routine comprises 
	determining, for a given routine, for each of a plurality of services among the services provided by the distributed application, a respective service-specific measure of sensitivity of 
END AMENDMENT

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Independent claims 1 and 17 recite a method and non-transitory, machine-readable medium, respectively, reciting receiving biometric measurements, the biometric measurements being respective measurements of a biometric attribute of a plurality of respective users operating a plurality of respective user computing devices, receiving events or metrics indicative of objective performance of network hosts or routines during a duration of time when stimuli to which the biometric measurements are responsive are at least partially defined by the distributed application, correlating psychophysical-performance values based on the biometric measurements and objective performance values, storing the correlation, and accessing the correlation to select hosts, components, or routines. The prior art of record does not teach, suggest, or render obvious this claimed subject matter.
	Specifically, the closest art of record is:
US 20190155672 A1		US-PGPUB	Wang; Xiang et al.
US 20180097825 A1		US-PGPUB	PAVLAS; CHRIS et al.
US 20130041590 A1		US-PGPUB	BURICH; Meg Susan et al.
US 20130246001 A1		US-PGPUB	UCHIDA; Hirohisa
US 20130212440 A1		US-PGPUB	Rom; Li-Raz et al.
US 20110078227 A1		US-PGPUB	McAloon; Daniel et al.

US 9852011 B1		USPAT	Yemini; Yechiam et al.
US 20190163528 A1		US-PGPUB	Zhou; Shandan et al.
US 20160266962 A1		US-PGPUB	RAJASEKHARAN; AJAYKUMAR et al.
US 20170249200 A1		US-PGPUB	Mustafi; Joy et al.
US 20170243465 A1		US-PGPUB	BOURNE, JR.; JOSEPH SPROTT et al.
	It is noted that the teaching of Wang, Pavlas, Uchida, Rom, McAloon, Vaidyanathan, Yemini, Zhou, Rajasekharan, Mustafi, and Bourne relate to the claimed subject matter of receiving events or metrics indicative of objective performance of network hosts and Burich relates to receiving biometric measurements of users in a distributed computing environment. However, when considered alone or together, the prior art does not teach, suggest, or render obvious the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN W SHERWIN/Primary Examiner, Art Unit 2688